Citation Nr: 1010602	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
total hysterectomy with bilateral salpingo-oophorectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to 
December 1976, from October 1980 to June 1981 and from 
November 1983 to April 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This appeal was remanded by the Board in 
June 2009 for readjudication by the RO. 

In August 2008, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  The Board notes that the Veteran 
effectively withdrew the issue of entitlement to service 
connection for mouth blisters during the August 2008 hearing.  
See 38 C.F.R. § 20.204.  As such, that issue will not be 
addressed in this decision.  

The Board requested an independent medical expert (IME) 
opinion regarding the issue on appeal in February 2009.  The 
requested opinion has been provided and associated with the 
claims folder.  The appellant and her representative were 
provided with a copy of the opinion and allowed the 
appropriate amount of time for response.  38 C.F.R. § 20.903 
(2009).  The appellant submitted a statement in response in 
May 2009 which was considered in this decision.  


FINDINGS OF FACT

The competent medical evidence of record does not show that a 
total hysterectomy with bilateral salpingo-oophorectomy was 
an additional disability caused by the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care or was due to an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
total hysterectomy with bilateral salpingo-oophorectomy have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in August and 
November 2003 that addressed the notice elements and were 
sent prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  A May 2006 letter also included the 
notice provisions pertaining to how VA assigns disability 
ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  An IME was also requested in 
February 2009.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran claims that she is entitled to compensation for a 
total hysterectomy due to treatment by VA.  The Veteran 
claims that VA prescribed estrogen and progesterone, which 
caused and/or accelerated the growth of fibroid tumors, 
ultimately leading to a total hysterectomy.  The Veteran 
contends that the medications caused the tumors, that VA 
should have treated the tumors sooner and that a total 
hysterectomy was not necessary.  

In order to warrant compensation under 38 U.S.C.A. § 1151, a 
claimant must demonstrate that the VA hospital care, medical 
or surgical treatment, or examination in question resulted in 
an additional disability and that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing such care, treatment, or 
examination, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  
See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2009).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2009).   Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.   The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

The evidence of record shows that in October 2002, the 
Veteran had complaints of pelvic pain.  She underwent a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy.  
A form dated in October 2002 revealed that the nature of the 
surgery was explained to the Veteran and that the Veteran 
wanted the procedure performed as scheduled.  The treatment 
notes also show that the Veteran was instructed about 
understanding pain, risk for pain, the pain assessment 
process, and methods for pain management.  The Veteran was 
instructed specific to a total hysterectomy and expressed 
willingness to learn.  The Veteran signed a blood transfusion 
consent form in relation to the total hysterectomy procedure.  
She also signed a request for administration of anesthesia 
and for performance of operations and other procedures.  The 
Veteran also signed an informed consent form for a total 
hysterectomy and bilateral oophorectomy.  The pre-operative 
diagnosis was uterine leiomyoma and the post operative 
diagnosis was the same.  The operative reported revealed no 
complications.  After the surgery, the Veteran had a low 
grade post-op fever and leukocytosis.  She also had an 
outbreak of oral herpes.  The Veteran was treated and 
discharged in good condition.  

In the IME, an Associate Professor of the Department of 
OB/GYN reviewed the claims file and provided an opinion.  The 
professor noted that a hysterectomy was considered standard 
therapy for uterine fibroids in a patient of the same age as 
the Veteran.  He noted that the Veteran had a hysterectomy on 
October 2002 and that there was no medical therapy available 
to permanently shrink fibroid tumors.  The only alternative 
to a hysterectomy is myomectomy, which means removing the 
fibroid tumors individually and leaving the uterus and 
ovaries.  The professor found that there was no reason to 
preserve the uterus unless further child bearing was desired, 
which was not typically the case in a person over the age of 
45.  

The professor found that the prescription of estrogen and 
progesterone did not cause fibroid tumors.  He noted that 
fibroid tumors were present throughout an individual's life 
and grew slowly up into the time of menopause at the point 
the fibroids may stop growing or shrink.  The professor 
explained the fibroids would not shrink completely or 
disappear.  He noted that the Veteran was prescribed hormone 
replacement therapy to relieve hot flashes and the dosage 
probably had little or no affect on the fibroid tumors.  

The professor additionally found that the delay in diagnosing 
or treating fibroid tumors did not cause an additional 
disability, including a total hysterectomy.  The professor 
found that even if the fibroids had been diagnosed earlier 
there was no specific therapy other than hysterectomy that 
would be helpful.  The professor reasoned that fibroids were 
not cancer and delaying the diagnosis did not usually cause 
any change in treatment or prognosis.  The professor opined 
that the timing of the hysterectomy was immaterial.  The 
professor also found that it was very reasonable to remove a 
patient's ovaries after the age of 45 and it was the standard 
of care in order to prevent ovarian cancer.  The professor 
found no fault with the fact that the Veteran had a 
hysterectomy and removal of ovaries.  The professor found no 
evidence of negligence, carelessness, or lack of furnishing 
alternative medical treatments.  The professor concluded that 
the Veteran was properly treated.  

In this case, the Board finds that the Veteran is not 
entitled to compensation under 38 U.S.C.A. § 1151.  Although 
the Veteran contends that a full hysterectomy was not 
necessary, there is no indication that VA treatment resulted 
in an additional disability.  The pre and post operative 
diagnoses were the same.  Additionally, there were no 
complications in the operative report.  Further, there is no 
indication that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA.  Specifically, the IME shows that a hysterectomy was 
the standard of care and VA did not cause an additional 
disability during the procedure.  The IME also shows that the 
prescriptions given to the Veteran did not likely cause 
accelerated growth of the fibroid tumors.  The Board also 
notes that the Veteran consented to the procedure and the 
surgical procedure performed by the VA did not cause a 
disability that was not present prior to the surgery.  

The Board has considered the Veteran's contentions that a 
hysterectomy was unwarranted and not the only treatment for 
fibroid tumors.  These issues were addressed in the IME 
report.  The Board finds that, as depicted in the IME report, 
the VA treatment was standard therapy and the prescriptions 
did not cause additional tumors.  The Board will rely on the 
IME report because the Board is not free to substitute its 
own judgment for that of a competent medical expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Based on the foregoing, the Board concludes that the 
competent medical evidence does not show that VA negligently 
or carelessly caused an additional disability during the 
bilateral hysterectomy procedure.  Therefore, the 
preponderance of the evidence weighs against the Veteran's 
claim and entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
total hysterectomy with bilateral salpingo-oophorectomy is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


